DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 01-06-2021. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



1.    (Currently Amended) A memory system, comprising:
a memory device suitable for storing data; and
a controller including:
a write buffer including a plurality of buffer regions,
a buffer region data structure suitable for representing whether each of the buffer regions includes data or not and whether power supply is maintained for each of the buffer regions, and
a power management unit suitable for selectively maintaining the power supply, when the memory system is in a power-saving mode, for each buffer region based on the representation in the buffer region data structure for the corresponding buffer region without transferring data in each of the buffer regions. (emphasis added) 

MPEP § 2151.01 states, in part that “to satisfy the written description, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of the filling”.  

The highlighted portion directed to claim 1 above was amended by Applicants in response to the Non-Final Office Action filed on October 07, 2020, in which according to Applicants assertions are allegedly supported by ¶ [0067] and ¶ [0085] of Applicants specification. (p. 8 of the remarks) These paragraphs are recited below for convenience. 

[0067] According to an embodiment of the present invention, when the memory system 110 is switched to a power-saving mode, the PMU 140 may reduce the amount of power consumption of the memory system 110 in the power-saving mode by referring to the bit values of the buffer region bitmap 530 and selectively maintaining the power supply for the buffer region(s) in which data is buffered.


[0085] According to an embodiment of the present invention, when the memory system 110 is switched to a power-saving mode, the PMU 140 may reduce the amount of power consumption of the memory system 110 in the power-saving mode by referring to the bit values of the buffer region bitmap 530 and selectively maintaining the power supply for the buffer region(s) in which data is buffered.


 Reviewing the above paragraphs, the Office respectfully submits the specification fails to disclose the newly added claim limitation directed to selectively maintaining power conditioned on the process of “without transferring data in each of the buffer regions” as claimed. In other words, the newly claimed limitation is an exclusionary proviso that does not have basis in the original disclosure. In re Johnson, MPEP 2173.05(i)
Accordingly, the noted paragraphs fail to disclose in sufficient detail to one of ordinary skill in the art that Applicant had possession of the subject matted directed to the amended claim.
Claims 9, 18 are rejected under the same rational already described in claim 1.
Claims 2-8, 10-17 and 19-20 are dependent based on already rejected independent claims and are rejected for their dependency because said claims do not cure the deficiencies presented in the independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 8-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. [Publication No. 2018/0157414 A1] in view of Roberts et al. [Publication No. 2011/0093654] and further view of Li et al. [Publication No. 2019/0065087 A1] and further view of Matsumoto et al. [Patent No. 6,721,223].
As per claims 1, 9 and 18, Tanaka et al. discloses a memory system, comprising: 
a memory device suitable for storing data; and (memory device 5; Fig 1)
a controller including: (SSD controller LSI 4; Fig 1)
a write buffer [inter alia: buffer (for data write); Fig, Fig 3] including a plurality of buffer regions, [data in the write buffer; Fig 3] a buffer region data structure suitable for representing [[a condition]] [inter alia: Tanaka disclose the concept directed on whether data in a logical block needs to be transferred (“written”) to a particular cluster of a flash memory or not. To achieve this, Tanaka disclose indicators, namely cluster bitmap; Fig 3]
Tanaka does not disclose the following:
representation on whether each of the buffer regions includes data or not, and 

However, Roberts et al. discloses:
representation on whether each of the buffer regions includes data or not, and [[Roberts et al. discloses a power saving state to cache data based on data being evicted. Therefore, for a person having ordinary skill, this means that the system is aware which data cache has been evicted in order to perform a power saving mode. 
a power management unit suitable for selectively maintaining power supply for each buffer region based on the representation in the buffer region data structure for the corresponding buffer region.[inter alia:  When cached data is evicted1 from the cache, the cache compacting mechanism packs the remaining data into fewer, more densely packed, cache segments so that at least one cache segment is no longer required to store cached data.  The at least one cache segment is then placed in a power saving state by the power control circuitry. This dynamic adjustment of the number of active cache segments enables the cache memory to store a large amount of cache data when necessary (so that data can be accessed more rapidly than if the data was stored in the memory), while also being able to conserve energy by powering down unused cache segments when only a small amount of cache storage capacity is needed. 0018, abstract]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Tanaka et al. and Roberts et al. because, both 
Tanaka as modified does not distinctly disclose a power management for a [[memory]] when the memory system is in a power-saving mode.
However, Li et al. disclose that.  In particular, Li discloses the following: 
representation on whether each of the buffer regions includes data or not, and [At block 208, the data from at least one memory balloon may be cleaned up from the DRAM 104; 033] 
a power management unit suitable for selectively maintaining power supply when the memory system is in a power-saving mode for each buffer region based on the representation in the buffer region data structure for the corresponding buffer region[In response to initiating a memory power saving mode (decision block 206), the system 100 may determine which balloon to be powered off, and which data is to be migrated prior to executing a power saving feature to the corresponding memory balloon 306a and 306b; 0033]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Tanaka as modified and Li et al. because, all references are in the same field of endeavor. Li’s teaching of selectively employing power management based on power saving of the memory would enhance Tanaka's as modified system by allowing the system further reduce power consumption, thus improving power efficiently for the computer system.

However, Matsumoto et al. discloses that. In particular, Matsumoto et al. discloses a buffer region data structure suitable for representing whether each of the buffer regions includes data [on]  whether power supply is maintained for each of the buffer regions, and [ ¶ [0102] states that system includes a “mode register set command to store specific data into mode register 2”. In that register when the signal bits are set as set to “(0, 0, 1)” at 2 bank self-refresh mode is executed on banks BK0 and BK1 and  no refresh is executed on any of banks BK2 and BK3. [¶ 0111-0114] Therefore, for a person having ordinary skill in the art at the time the invention was filed, the mode register value bits are indicators on whether power is supplied or not to specific memory BKs. 
a power management suitable for selectively maintaining the power supply, when the memory system is in a power-saving mode2, for each buffer region based on the representation in the buffer region data structure for the corresponding buffer region without transferring data in each of the buffer regions. ¶ [[ ¶ [0102] states that system includes a “mode register set command to store specific data into mode register 2”. In that register when the signal bits are set as set to “(0, 0, 1)” at 2 bank self-refresh mode is executed on banks BK0 and BK1. [¶ 0111-0114] Therefore, for a person having ordinary skill in the art at the time the invention was filed, based on the mode register value bits power is maintained to BK0 and BK1. Additionally, Matsumoto et al. discloses 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Tanaka as modified and Matsumoto et al. because, all references are in the same field of endeavor. Matsumoto’s teaching of selectively employing self-refresh for memory banks based on bit indicators would enhance Tanaka's as modified system by allowing power to be reduced substantially, thus extending the battery life further for the computing device.  

2. The memory system of claim 1, wherein the buffer region data structure is a bit map data structure. [Tanaka et al.; cluster bitmap or alternative bitmap LBA[2:0]=x; Fig 3]
3. The memory system of claim 2, wherein the controller further includes a processor, and the processor controls the buffer region data structure to represent whether or not data is stored in each of the buffer regions by changing a bit corresponding to each buffer region in which a data is buffered to a first logic value and changing a bit corresponding to each buffer region from which a data is removed to a second logic value. [Tanaka discloses bitmap technology to determine a condition associated with the write buffer [Fig 3] Roberts discloses a condition on whether an data eviction has been removed from a cache memory and based on that condition employ power management.[Cited portion in claim 1] Similarly, Li et al. discloses whether data 
4. The memory system of claim 3, wherein the controller further includes a host interface [Tanaka et al.; HOST; Fig 1] and a memory interface, and the host interface buffers write data received from a host in a buffer region of the write buffer, and [Tanaka et al.; host exchanges data with buffer 20 through the interfaces between the host and buffer illustrated as double arrows; Fig 1] 
the memory interface provides the memory device with the buffered write data, and [double arrows interface capable of transmitting data from HOST to flash; Fig 1] the processor [host interface control 10; Fig 1]  controls the memory device to perform a write operation for the buffered write data, and when the write operation is completed, the processor removes the buffered write data. [Tanaka et al. data corresponding to cluse is being written from buffer to flash; Fig 3] 
5. The memory system of claim 1, wherein the power management unit supplies power to all of the buffer regions when the memory system is in an active mode. [inter alia: Li et al. disclose of performing power saving to pages that migrated/emptied memory balloon [Fig 2] Therefore, the Office submits that it would be appreciated by one having ordinary skill that prior to transitioning to power saving mode the system would have been in active mode, which means the balloon pages contain data prior to be being migrated
6. The memory system of claim 1, wherein the memory system is switched to a power-saving mode in response to a command from a host. [Li ; In one example, the memory power saving mode may be triggered via user interface 302 (FIG. 3) (e.g., a 
AS per claims 9, 18 Tanaka as modified discloses memory system, comprising: marking each segment of a buffer region data structure that corresponds to a buffer region in which write data is buffered; [Tanaka disclose cluster bitmap; Fig 3] [Li et al.;; Fig 2] [Figs 2-30]
changing the marking in each segment that corresponds to a buffer region from which buffered write data is removed; and selectively maintaining power supply, when the memory system is a power-saving mode, for each buffer region based on a reading of the corresponding segment of the buffer region data structure. [Li et al.;; Fig 2] [Figs 2-30] [tanaka; bitmap values of 0, 1 in Fig are changed from the bitmap values of Fig 5] ]
10. The method of claim 9, wherein the buffer region data structure is a bitmap data structure. [tanka; cluster bitmap Fig 3, Fig 5]11. The method of claim 10, wherein the marking of each segment of the buffer region data structure that corresponds to a buffer region in which write data is buffered includes: changing a bit corresponding to each buffer region in which the write data is buffered to a first logic value. [tanaka; bitmap values of 0, 1 in Fig are changed from the bitmap values of Fig 5] ] 
As per claims 12, 16 and 20 recite similar features to those recited in claims 1-8,10 and therefore, rejected for reasons similar to those discussed above.

Claims 7, 16, 17, 19,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. [Publication No. 2018/0157414 A1] in view of Roberts et al. [Publication No. 2011/0093654] and further view of Li et al. [Publication No. 2019/0065087 A1] and further view of Samson et al. [Publication No. 2018/0067539 A1]  

As per claim 7, 16,19 Tanaka as modified does not discloses wherein the memory system is switched to a power-saving mode, when a read operation, a write operation, a program operation, or an erase operation is not detected for a specific length of time. 
However, Samson et al discloses wherein the memory system is switched to a power-saving mode, when a read operation, a write operation, a program operation, or an erase operation is not detected for a specific length of time. [Accordingly, requests to access the memory blocks can be evaluated at periodic intervals, wherein any memory blocks that are not accessed in a particular interval may be aged via decreasing the power control value 383 associated therewith; 0050]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Tanaka as modified and Samson et al. because, both references are in the same field of endeavor. Samson’s teaching of selectively employing power management based the time the data was accessed would enhance Tanaka's as modified system by allowing to place less accessed data memory location to power conservation mode reducing even further the power usage of the computer. 
 


Response to Arguments
Applicant's arguments filed on 01-06-2021 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: The Office submits that evicted cache data from the cache, means “unused” cache, which is similar under the BRI standard to the claimed expression discloses as buffer regions include data or not. 
        2 Matsumoto discloses self-refreshes occurring during a low power mode/deep power mode; ¶ [0102-0114, Fig 35 (sleep mode)